[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                               No. 08-14240                  ELEVENTH CIRCUIT
                                                                 MAY 14, 2009
                           Non-Argument Calendar
                                                              THOMAS K. KAHN
                         ________________________
                                                                   CLERK

                  D. C. Docket No. 07-00484-CR-T-23-TGW

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

MALVIN S. PRINCE,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (May 14, 2009)

Before BIRCH, CARNES and HULL, Circuit Judges.

PER CURIAM:

     Malvin Prince appeals his convictions for five counts of transmitting a
threatening communication using interstate commerce, in violation of 18 U.S.C. §§

875(b) and 2. The first four counts are based on four voicemails left by Price after

he called Ray Weeks’ cellular phone, while the fifth count is based on threats Price

made during a phone conversation with Weeks. Prince makes two contentions.

First, he contends that the district court erred in admitting evidence that established

the “interstate commerce” element of counts one through four. Second, he

contends that the evidence was insufficient to support his convictions.

                                           I.

      Prince contends that the district court erred in admitting both testimony and

business records that established that his threatening voicemails involved interstate

commerce. We review the district court’s evidentiary rulings only for abuse of

discretion. See United States v. Glasser, 773 F.2d, 1553, 1558 (11th Cir. 1985). In

the context of evidence admitted under the business records exception to the

hearsay rule, we have recognized that the district court has “has broad discretion to

determine the admissibility of such evidence.” United States v. Arias-Iquierdo,

449 F.3d 1168, 1183 (11th Cir. 2006). Further, the erroneous admission of such

evidence does not require reversal unless the defendant can demonstrate

“substantial prejudice” as a result of the error. See id. at 1184.

      Price contends that the district court abused its discretion in admitting a



                                           2
document provided by T-Mobile entitled “Network Exhange.” T-Mobile had

provided Weeks’ cellular telephone service in May 2007, when Weeks left the

threatening voicemails. The “Network Exchange” document showed that the

server assigned to store voicemails left for Prince’s phone number was located in

Atlanta, Georgia. Prince argues that the Network Exchange document was

inadmissible under the business records exception because it was prepared in

anticipation of litigation. He further argues the document was critical to the

government’s case because at the times that Price called Weeks both men were in

Florida, and therefore the document was necessary to establish the “interstate

commerce” element by showing that the voicemails Prince left were stored in

Georgia.

      Federal Rule of Evidence 803(6) establishes business records exception to

the hearsay rule. It provides, in relevant part, that the following evidence is

excluded from the hearsay rule:

      A memorandum, report, record, or data compilation, in any form, of
      acts, events, conditions, opinions, or diagnoses, made at or near the
      time by, or from information transmitted by, a person with
      knowledge, if kept in the course of a regularly conducted business
      activity, and if it was the regular practice of that business activity to
      make the memorandum, report, record or data compilation, all as
      shown by the testimony of the custodian or other qualified witness.

Fed. R. Evid. 803(6).



                                           3
      Records admitted under Rule 803(6) must “be prepared and maintained for

business purposes in the ordinary course of business and not for the purposes of

litigation.” Arias-Iquierdo, 449 F.3d at 1183–84. Prince argues that the Network

Exchange document is inadmissible under Rule 803(6) because it was generated in

response to a subpeona. Even assuming that Prince is correct, his contention fails

because any error was harmless. The location of the server was also established by

the testimony of Gabriel Dominguez, a T-Mobile employee. He testified that,

based on his personal knowledge, the voicemails related to Week’s cellphone

number were stored on servers in Atlanta. The jury was entitled to believe that

testimony, which was sufficient to establish the interstate commerce element.

      Prince challenges Dominguez’s testimony under the Confrontation Clause.

He argues that Dominguez’s learned that the voicemails were stored on servers in

Atlanta from other T-Mobile engineers. Prince therefore argues that he was

entitled to confront and cross-examine those witnesses. That argument fails. On

direct examination, Dominguez testified that he learned the location of the relevant

servers through his own research in responding to the government’s subpeona.

Prince’s counsel pressed the issue of the source of Dominquez’s knowledge on

cross examination. In response, Domingez testified that he learned the location of

the relevant server through his own research and also “when we asked our



                                          4
engineers to retrieve the same information.” Dominguez’s independent knowledge

of the location of the services was affirmed when Prince’s counsel continued to

pursue that line of questioning:

      Q: I’m just trying to determine the source of your knowledge. And
      the source of your knowledge, sir, from my understanding, what
      you’re saying—and please correct me if I’m wrong—is that you were
      told by engineers?

      A: And I also verified it myself [by] going to other different parts of
      our network to verify [the location of the servers].

To the extent that there was any violation of the Confrontation Clause in

Dominguez’s testimony regarding the other engineers, that error cannot serve as a

basis for reversal because Prince invited it on cross-examination. See United

States v. Baker, 432 F.3d 1189, 1215–16 (11th Cir. 2005).

                                         II.

      Prince also contends that the evidence is insufficient to support his

convictions. We review de novo whether there was sufficient evidence to support

a conviction, but we view “the evidence in the light most favorable to the

government with all reasonable inferences and credibility choices made in the

prosecution’s favor.” United States v. Alaboud, 347 F.3d 1293, 1296 (11th Cir.

2003). “A jury’s verdict must be sustained against such a challenge if any rational

trier of fact could have found the essential elements of the crime beyond a



                                          5
reasonable doubt.” Id. (citation and internal quotation marks omitted).

      As to counts one through four, Prince’s contends that the government failed

to establish that the voicemails involved interstate commerce. As discussed earlier,

the interstate commerce element was established through Dominguez’s testimony

that the voicemails were stored on T-Mobile servers located in Atlanta, Georgia.

Therefore, Prince’s contention fails.

      Prince also contends that there is insufficient evidence to sustain his

conviction on count five because the testimony regarding the routing of the

telephone call was “incomplete.” Specifically, he argues that the government

failed to demonstrate how Prince’s telephone company, Nextel, “handled the call

once it reached [his] cell phone.” That argument is meritless. The government

was only required to establish the use of interstate commerce. It did so through the

testimony by an employee of Weeks’ home telephone service provider, Comcast.

The employee testified that for the phone call where Prince threatened Weeks, the

call was routed from Florida, up to New York, and finally to New Jersey, where it

was connected to Prince’s cell phone located in Florida. It was not necessary for

the government to prove what happened from that point on. The evidence was

sufficient for the jury to convict Prince on all counts.

      AFFIRMED.



                                            6